SUPREME COURT OF PENNSYLVANIA
            DOMESTIC RELATIONS PROCEDURAL RULES COMMITTEE

                                  ADOPTION REPORT

       On January 20, 2022, the Supreme Court of Pennsylvania adopted
Recommendation 2 of 2021 of the Domestic Relations Procedural Rules Committee
(Committee). The Recommendation amends Pa.R.Civ.P. 1915.11. This rule addresses
the appointment of a child’s attorney in a custody case, the child interview by the court,
and a child attending various court proceedings. The Committee has prepared this
Adoption Report describing the rulemaking process. An Adoption Report should not be
confused with Comments to the rules. See Pa.R.J.A. 103, Comment. The statements
contained in this Adoption Report are those of the Committee, not the Court.

        The Committee received correspondence suggesting Pa.R.Civ.P. 1915.11(b)
infringes upon a self-represented party’s ability to represent himself or herself by not
permitting the self-represented party to participate in the child interview in the same
manner as a represented party through counsel. Currently, Pa.R.Civ.P. 1915.11(b)
provides that the court may interview the child in the presence of the parties’ attorneys
and, if the court permits, the parties. Moreover, the current rule permits a party’s
attorney to question the child, but not a self-represented party, which was the basis for
the proposed rulemaking. This specific provision creates the appearance of a
disadvantage to the self-represented party by not allowing that party to put forth
questions to the child that are relevant to the self-represented party’s case and,
presumably, the child’s best interest. The Committee agreed this distinctively dissimilar
treatment between represented and self-represented parties could impact the court’s
best interest analysis. Bearing in mind the court’s overall concern in child custody
cases is the child’s best interest, including the process of determining the child’s best
interest, the Committee believes the Recommendation strikes a balance between the
self-represented party’s right to present evidence for determining the child’s best
interest and the child’s best interest in addressing the court’s questions without
intimidation or fear.

       The Recommendation does not substantively amend subdivisions (a) and (c)
with revisions in those subdivisions limited to stylistic changes. Instead, the
Recommendation’s substantive amendments are included in subdivision (b), which has
been restyled, as well. This subdivision provides the court with two options for the
parties or counsel to participate in the child interview. First, subdivision (b) incorporates
the current rule’s provision of permitting an attorney to question the child under the
court’s supervision into subdivision (b)(4)(i) but adds the qualifier requiring that all
parties are represented; and second, the Recommendation adds subdivision (b)(4)(ii) as
an additional option for the court to allow counsel and a self-represented party to submit
to the court written questions that are directed to the child, which the court may include
in its child interview.

       The amendment becomes effective April 1, 2022.




                                             2